      Case 4:19-cv-00285-BSM Document 23 Filed 07/07/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

LEROY FRANCE                                                                PLAINTIFF

v.                        Case No. 4:19-cv-00285 BSM

TD AUTO FINANCE                                                           DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 7th day of July, 2020.


                                                 UNITED STATES DISTRICT JUDGE
